DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.

Response to Amendments/Arguments
The amendment made to claim 1 and the cancelation of claims 7, 15 and 19, as filed on December 2, 2020, are acknowledged. 
Applicant's arguments, see Remarks filed on December 2, 2020, with respect to 35 U.S.C. 112 rejection to amended claim 1 have been fully considered but they are not persuasive.  The Applicant argues that “A person of skill in the art would understand the term "substantially dopant-free amorphous carbon" when read in light of the specification, particularly in paragraph 0037. Even if hydrogen or oxygen may be present in amorphous carbon, this phenomenon is addressed and described in the Specification as being trace materials that may be in substantially dopant-free amorphous carbon.”  However, paragraph 0037 specifies that the carbon material includes trace amount of hydrogen and/or nitrogen, with trace amount being less than 40%.  “Less than 40%” should not be considered as not “substantially free” without being clearly defined in the claim or the specification.
Applicant's arguments, see Remarks filed on December 2, 2020, with respect to 35 U.S.C. 112 rejection to claim 6 have been fully considered and are persuasive.  The previous 35 U.S.C. 112 rejection to the claim, as set forth in the Office action mailed on June 2, 2020, has been withdrawn.
Applicant’s arguments with respect to prior art rejections to amended claim 1 and its dependent claims have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, an amorphous carbon typically comprises hydrogen and/or oxygen, as evidenced by Choi et al. (US20160293430, paragraph 0036).  It is not clear what element is excluded by the term “dopant-free” in the amorphous carbon recited in the instant claim.
Regarding claims 2-5 and 8-21, they are indefinite due to their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9-13, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. (US20050255702) in view of Bobek et al., (US20190172714).
Regarding claim 1, Honeycutt discloses a method (abstract) comprising: providing a substrate comprising a substantially dopant-free amorphous carbon layer to be etched (an un-doped amorphous carbon layer 26 reads on a substantially dopant-free amorphous carbon layer, paragraphs 0028 and Fig. 3); forming a patterned doped carbon-containing layer over the substantially dopant-free amorphous carbon layer (a BC masking layer 31 reads on a patterned doped carbon-containing layer, paragraphs 0029 and Fig. 3); and etching the substantially dopant-free amorphous carbon layer using the patterned doped carbon-containing layer to form a patterned substantially dopant-free carbon-containing layer by introducing an oxygen-containing chemistry to etch the substantially dopant-free amorphous carbon layer (SO2 chemistry reads on an oxygen-containing chemistry, paragraph 0032 and Fig. 4).

Regarding claim 2, Honeycutt discloses wherein the patterned doped carbon- containing layer is silicon-free (BC, paragraph 0029).
Regarding claim 3, Honeycutt discloses wherein forming the patterned doped carbon-containing layer comprises forming a patterned mask on a doped carbon- containing layer and etching the doped carbon-containing layer using the patterned mask to form the patterned doped carbon-containing layer (paragraph 0032 and Figs. 3-4).
Regarding claim 5, Honeycutt discloses wherein the patterned mask comprises silicon (mask 32 reads on a patterned mask, which comprises SiON, paragraph 0032 and Fig. 3). 
Regarding claim 6, Honeycutt discloses wherein the patterned doped carbon- containing layer comprises boron (BC, paragraph 0029).
Regarding claim 9, the limitation recited in the “wherein” clause in the method claims simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  

Regarding claim 11, Honeycutt discloses wherein ratio of thickness of the patterned doped carbon-containing layer to thickness of the substantially dopant-free amorphous carbon layer is between about 1:5 and about 1:10 (paragraphs 0028-0029), which encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 12, Honeycutt discloses wherein ratio of thickness of the patterned mask to thickness of the doped carbon-containing layer is between about 1:1 and about 1:10 (paragraphs 0029-0030), which encompasses the range recited in the instant claim.  
Regarding claim 13, Honeycutt discloses wherein the etching of the substantially dopant-free amorphous carbon layer consumes substantially all of the patterned mask (paragraph 0032 and Fig. 4).  
Regarding claim 18, Honeycutt discloses wherein the etching is performed using one or more gases that form volatile byproducts with the doped carbon-containing layer and substantially dopant-free carbon-containing layer without redepositing material onto substrate surfaces (paragraph 0032 and Fig. 4).
Regarding claim 20, Honeycutt discloses wherein the patterned doped carbon- containing layer is doped with boron and the etching of the substantially dopant-free 
Regarding claim 21, Honeycutt discloses wherein the substantially dopant-free amorphous carbon layer has a thickness between about 50 nm and about 1000 nm (paragraph 0028), which encompasses the range recited in the instant claim.  
	Regarding claim 22, Honeycutt in view of Bobek is silent about wherein the substantially dopant-free amorphous carbon layer comprises between about 15% and about 50% sp3 bonds.  However, Honeycutt in view of Bobek discloses that the modulus of the amorphous carbon layer falls within the range recited in claim 1 of the current application, upon which the instant claim depends.  Because composition, property and structure of a material are closely correlated, it is likely that the material would also have similar structural feature, such as percentage of sp3 bonds. "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oomori et al. (US20170084467) in view of Bobek et al. (US20190172714).
Regarding claim 1, Oomori discloses a method (abstract) comprising: providing a substrate comprising a substantially dopant-free amorphous carbon layer to be etched (an amorphous carbon layer 4 reads on a substantially dopant-free amorphous carbon layer, paragraphs 0003 and 0030, Fig. 2A); forming a patterned doped carbon-containing layer over the substantially dopant-free amorphous carbon layer (an 
Ooomori is silent about wherein the substantially dopant-free amorphous carbon layer has a modulus between about 60 GPa and about 160 GPa.  However, Bobek discloses that the modulus of an amorphous carbon can be tuned to be in the range of 64 - 138 GPa (paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known process as taught by Bobek for producing an amorphous carbon layer used in the method of Oomori, with a reasonable expectation of success. 
Regarding claim 3, Oomori discloses wherein forming the patterned doped carbon-containing layer comprises forming a patterned mask on a doped carbon- containing layer and etching the doped carbon-containing layer using the patterned mask to form the patterned doped carbon-containing layer (mask 6 reads on a patterned mask, Figs. 2B-2C).
Regarding claim 4, Oomori discloses prior to etching the substantially dopant-free amorphous carbon layer, removing the patterned mask (paragraph 0003 and Fig. 2D).
Claims 1, 3, 5, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guha et al. (US20150087154) in view of Bobek et al., (US20190172714).
Regarding claim 1, Guha discloses a method (abstract) comprising: providing a substrate comprising a substantially dopant-free amorphous carbon layer to be etched (an amorphous carbon layer 220 reads on a substantially dopant-free amorphous carbon layer, paragraphs 0018 and 0035, Fig. 2A); forming a patterned doped carbon-containing layer over the substantially dopant-free amorphous carbon layer (a metal containing mask 224 made of WC reads on a patterned doped carbon-containing layer, paragraphs 0019 and 0034, Fig. 2E); and etching the substantially dopant-free amorphous carbon layer using the patterned doped carbon-containing layer to form a patterned substantially dopant-free carbon-containing layer (Figs. 2 and 3), by introducing an oxygen-containing chemistry to etch the substantially dopant-free amorphous carbon layer (paragraph 0030).
Guha is silent about wherein the substantially dopant-free amorphous carbon layer has a modulus between about 60 GPa and about 160 GPa.  However, Bobek discloses that the modulus of an amorphous carbon can be tuned to be in the range of 64 - 138 GPa (paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known process as taught by Bobek for producing an amorphous carbon layer used in the method of Guha, with a reasonable expectation of success.   
Regarding claim 3, Guha discloses wherein forming the patterned doped carbon-containing layer comprises forming a patterned mask on a doped carbon- containing 
Regarding claim 5, Guha discloses wherein the patterned mask comprises silicon (SiN, paragraph 0020).
Regarding claim 14, Guha discloses wherein the etching of the metal-doped carbon-containing layer is performed using a bias (paragraph 0029).
Regarding claim 17, Guha discloses wherein the patterned mask is formed over the doped carbon-containing layer (Fig. 2D).  Guha is silent about the forming of the pattered mask is achieved by depositing a mask material over the doped carbon-containing layer, developing a patterned resist over the mask material, and etching the mask material relative to the doped carbon-containing layer using the patterned resist.  However, depositing a mask material over a layer to be etched, developing a patterned resist over the mask material, and etching the mask material relative to the layer to be etched using the patterned resist is a well-known patterning method to one of ordinary skill in the art.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guha et al. (US20150087154) in view of Bobek et al., (US20190172714) as applied to claim 1 above, and further in view of Shen et al. (US20170365487).
Regarding claim 8, Guha in view of Bobek is silent about wherein forming the patterned doped carbon- containing layer comprises forming features having feature openings with a width between about 16 nm and about 120 nm.  However, Guha discloses that the patterned doped carbon- containing layer is used to pattern an amorphous carbon hardmask (paragraphs 0018-0019 and Fig. 2F), which in turn is 
Regarding claim 16, Guha in view of Bobek is silent about wherein etching the substantially dopant-free amorphous carbon layer comprises forming features in the patterned substantially dopant- free amorphous carbon layer having an ellipticity of between about 0.67 and about 1.03.  However, Guha discloses that the patterned doped carbon- containing layer is used to pattern an amorphous carbon hardmask (paragraphs 0018-0019 and Fig. 2F), which in turn is used for etching 3D flash memory stacks (paragraphs 0002 and 0017).  In addition, Shen teaches that an amorphous carbon layer can be used to produce apertures of approximately 50nm in 3D flash memory stacks (paragraphs 0017, 0019 and 0099), indicating that the etched features (apertures) have an ellipticity of about 1.  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to form features in the patterned substantially dopant-free amorphous carbon layer having an ellipticity of between about 0.67 and about 1.03 in the method of Guha in view of Bobek, in order to produce an amorphous carbon hardmask to be used for known application as taught by Shen.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713